                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION


 JAMES STEWART,

               Plaintiff,
                                            No. 18 C 7584
                   v.
                                            Judge Mary Rowland
 JP MORGAN CHASE BANK, N.A.,
 et. al.,

              Defendants.


                    MEMORANDUM OPINION AND ORDER

   Pro se Plaintiff, James Stewart (“Stewart”), brings claims against Defendant

Federal Home Loan Mortgage Corporation (“Freddie Mac”) for violation of the Fair

Debt Collection Practices Act, 15 U.S.C. § 1692 et seq. (“FDCPA”) (Count I) and for

violation of the Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq. (“FCRA”) (Count

II). (Dkt.48). Freddie Mac moves to dismiss Stewart’s first amended complaint under

Federal Rule of Civil Procedure 12(b)(6). For the reasons stated herein, Freddie Mac’s

motion to dismiss [50] is granted. Count I is dismissed with prejudice and Count II

without prejudice. Stewart is granted leave to amend Count II, consistent with this

opinion, within 30 days of this opinion.


                            I. FACTUAL ALLEGATIONS

   The following facts are alleged in Stewart’s first amended complaint and are

presumed true for the purpose of resolving the pending motion to dismiss. On or about

September 12, 2007, Stewart purchased a home using a note and mortgage through
                                                                                    1
Washington Mutual Bank (“WaMu”). (Dkt. 48 at ¶30). The same day, WaMu sold the

loan to the Federal Home Loan Mortgage Corporation (“Freddie Mac”). (Id. at ¶31).

On September 25, 2008, the Office of Thrift Supervision closed WaMu, and the

Federal Deposit Insurance Corporation (“FDIC”) was named receiver of WaMu’s

holdings. (Id. at ¶33). Stewart alleges that the FDIC sold “virtually all” of WaMu’s

assets to Chase the same day. (Id.). Stewart further alleges that on or about March

18, 2011, Chase refinanced the loan (“the Chase loan”). (Id. at ¶33). 1

    Between July 1, 2016 and December 5, 2016, Stewart had a number of oral and

written communications with Chase regarding the balance on the Chase loan. (Dkt.

48 at ¶¶40–43). Specifically, Stewart was informed three different times by Chase

employees that the balance on his Chase account was zero. (Id. at ¶41). Between

January 2017 and October 31, 2018, Stewart also had a number of oral and written

communications with Chase, Experian, TransUnion, Equifax, Freddie Mac and

McCalla Raymer Leibert Pierce, LLC (“MRLP”) regarding the status of the Chase

loan. (Id. at ¶¶44, 46, 48). During this time, Stewart alleges that he received

conflicting and confusing information from Chase, Freddie Mac and MRLP about

whether Chase was the original creditor, present creditor or servicer of the loan or

whether Freddie Mac was the creditor of the loan. (Id. at ¶¶52, 78). Specifically, on

January 5, 2017, Stewart received a dunning letter from MRLP stating that Freddie


1Freddie Mac provides copies of the WaMu and Chase recorded mortgages and the Release of the
WaMu mortgage executed by the FDIC after the receivership of WaMu (Dkt. 51 at 2). The Court
takes judicial notice of these documents without converting this to a motion for summary judgment.
General Electric Capital Corp. v. Lease Resolution Corp., 128 F.3d 1074, 1080-81 (7th Cir. 1997).
Freddie Mac also directs the court to the FDIC website. (Dkt. 51 at 2). These documents and website
create some factual dispute between the parties (e.g., whether WaMu sold the loan to Freddie Mac
on September 12, 2007). But the facts in dispute are not relevant to this Court’s opinion.

                                                                                                  2
Mac was the creditor; whereas, on April 3, 2018, Stewart received another

communication from MRLP stating that Chase was the original creditor and present

creditor and servicer of the loan. (Id. at ¶¶66–67). Stewart also alleges that Freddie

Mac’s website stated that it was the creditor of the loan from February 12, 2017

through March 5, 2019. (Id. at ¶52, 88). On June 7, 2017, Chase filed a foreclosure

complaint against Stewart as to the Chase loan. (Id. at ¶55). On June 7, 2017, Chase

filed a foreclosure complaint against Stewart as to the Chase loan. (Id. at ¶55). On

November 21, 2017, Stewart sent written letters by certified mail to TransUnion,

Equifax, and Experian disputing his Chase loan, including the status of his account

and the amount in the account. (Id. at ¶¶38–40). On December 4, 2017, Stewart sent

a notice of dispute pursuant to 15 U.S.C. § 1692g(b) to Chase, MRLP, and Codilis &

Associates, P.C. (Id. at ¶56) (citing Dkt. 48 at 79–80). On October 30, 2018, Stewart

sent a letter disputing the Freddie Mac account directly to Freddie Mac and Equifax,

Experian, and TransUnion. (Id. at ¶47, 60). Freddie Mac did not respond to the letter.

(Id. at ¶47).

   Stewart claims that Freddie Mac violated the FDCPA by continuing its attempt

to collect a debt after Stewart disputed the debt to three major consumer reporting

agencies; by not responding to a dispute letter dated October 30, 2018; and by

allowing negative information to be reported to the consumer reporting agencies

without communicating that the debt was disputed (Count I). (Dkt. at ¶68–69).

Stewart further claims that Freddie Mac violated the FCRA by failing to conduct an

investigation of the information being sent to the consumer reporting agencies after



                                                                                    3
Stewart disputed the Freddie Mac account directly with Freddie Mac, Equifax,

Experian, and TransUnion on October 30, 2018. (Id. at ¶¶98–102). 2

                                    II. LEGAL STANDARD

    A motion to dismiss under Rule 12(b)(6) challenges a complaint for failure to

state claim upon which relief may be granted. Fed. R. Civ. P. 12(b)(6); Gen. Elec.

Capital Corp. v. Lease Resolution Corp., 128 F.3d 1074, 1080 (7th Cir. 1997). In

ruling on a motion to dismiss, the Court accepts as true all well-pleaded facts in the

Plaintiff’s complaint and must “construe the complaint in the ‘light most favorable

to the’ plaintiff.” Zahn v. N. Am. Power & Gas, LLC, 847 F.3d 875, 877 (7th Cir.

2017) (quoting Bell v. City of Chi., 835 F.3d 736, 738 (7th Cir. 2016)). However, the

Court is not “obliged to accept as true legal conclusions or unsupported conclusions

of fact.” Hickey v. O’Bannon, 287 F.3d 656, 658 (7th Cir. 2002).

    “To survive a motion to dismiss, a complaint must contain sufficient factual

allegations to state a claim for relief that is plausible on its face.” Ill. Bible Coll.

Ass’n v. Anderson, 870 F.3d 631, 636 (7th Cir. 2017), as amended (Oct. 5, 2017), cert

denied sub nom. Ill. Bible Coll. Ass’n v. Cross, 138 S. Ct. 1021 (2018). “A claim has

facial plausibility when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 556 (2007)). “While a plaintiff need not plead ‘detailed


2 Although Freddie Mac correctly notes that Stewart’s allegations can be confusing and difficult to
follow, the Court “construe[s] pro se filings liberally and [will] address the discernable arguments.”
Wilson v. Brennan, 724 F. App'x 466, 469 (7th Cir. 2018) (citing Parker v. Four Seasons Hotels, Ltd.,
845 F.3d 807, 811 (7th Cir. 2017)).

                                                                                                     4
factual allegations’ to survive a motion to dismiss, she still must provide more than

mere ‘labels and conclusions or a formulaic recitation of the elements of a cause of

action’ for her complaint to be considered adequate. . . .” Bell, 835 F.3d at 738

(quoting Iqbal, 556 U.S. at 678).

                                    III. DISCUSSION

   A. FDCPA claim

   Stewart’s first claim against Freddie Mac is for a violation of the FDCPA, 15

U.S.C. § 1692 et seq. Freddie Mac moves to dismiss, arguing that Stewart fails to

allege any conduct by which Freddie Mac attempted to collect the debt, and that

Freddie Mac is not a debt collector as defined by the FDCPA.

   The FDCPA prohibits “debt collectors” from engaging in abusive, deceptive, or

unfair debt-collection practices. Gburek v. Litton Loan Servicing LP, 614 F.3d 380,

384 (7th Cir. 2010). Pursuant to § 1692e of the FDCPA, “[a] debt collector may not

use any false, deceptive, or misleading representation or means in connection with

the collection of any debt.” 15 U.S.C. § 1692(e)(2). Two threshold criteria must be met

for the FDCPA to apply: 1) “the defendant must qualify as a ‘debt collector’”; and 2)

“the communication by the debt collector that forms the basis of the suit must have

been made ‘in connection with the collection of any debt.’” Gburek, 614 F.3d at 384

(quoting 15 U.S.C. § 1692a(6), §§ 1692c(a)-(b), § 1692e, § 1692g).

   Under the FDCPA, “debt collector” is defined as “any person . . . in any business

the principal purpose of which is the collection of any debts, or who regularly collects

or attempts to collect, directly or indirectly, debts owed or due or asserted to be owed



                                                                                       5
or due another.” 15 U.S.C. § 1692a(6).). “The term does not include . . . any person

collecting or attempting to collect any debt owed or due or asserted to be owed or due

another to the extent such activity . . . concerns a debt which was not in default at

the time it was obtained by such person.” 15 U.S.C. § 1692a(6)(F)(iii).

   Stewart alleges that Freddie Mac is the “creditor” of the Chase loan and the owner

of the note. (Dkt. 48 at ¶¶19, 65). But “[c]reditors are . . . not subject to the FDCPA

as long as they are collecting their own debt in their own name and their ‘principal

purpose’ as an entity is not debt collection.” Schlaf v. Safeguard Prop., LLC, 899 F.3d

459, 466 (7th Cir. 2018) (quoting Aubert v. Am. Gen. Fin., Inc., 137 F.3d 976, 978 (7th

Cir. 1998)); see also 15 U.S.C. § 1692a(4),(6). Stewart does not allege that the debt

was in default at the time Freddie Mac became the “creditor” or that Freddie Mac

engaged in any debt collection activity. Freddie Mac is not a debt collector. Stewart

has not and cannot plausibly alleged that Freddie Mac is a debt collector as defined

by the FDCPA. The court dismisses Count I of the amended complaint against

Freddie Mac with prejudice.

   B. FCRA claim

   Stewart’s amended complaint also alleges that Freddie Mac violated the FCRA,

15 U.S.C. § 1681s-2. Freddie Mac argues that this FCRA claim should be dismissed

because (1) there is no private right of action under § 1681s-2(a); (2) Freddie Mac is

not a “furnisher of information” under the FCRA; (3) Stewart fails to allege that a

credit reporting agency notified Freddie Mac that Stewart disputed the loan as




                                                                                      6
required under § 1681s–2(b); and (4) Stewart cannot plausibly allege that he was

damaged as a result of Freddie Mac’s actions. (Dkt. 51 at 5).

   1. Section 1681s-2(a)

   Enforcement under § 1681s-2(a) (“Duty of furnishers of information to provide

accurate information”) is limited to federal and state government officials identified

in § 1681s; there is no private right of action under this section. 15 U.S.C.A. §

1681s-2(c)-(d); Purcell v. Bank of Am., 659 F.3d 622, 623 (7th Cir. 2011). Thus,

Stewart cannot allege a claim under this section.

    2. Section 1681s-2(b)

   To the extent Stewart alleges violations of § 1681s–2(b) (“Duties of furnishers of

information upon notice of dispute”), Stewart fails to allege factual support for his

conclusory allegation that Freddie Mac is a “furnisher of information” within the

meaning of the FCRA; and Stewart fails to allege that Freddie Mac received notice

from a credit reporting agency of a dispute as required under this section.

   A “furnisher of information” is defined in the Code of Federal Regulations as “an

entity that furnishes information relating to consumers to one or more consumer

reporting agencies for inclusion in a consumer report.” 12 CFR § 222.41. Freddie

Mac argues that it is not a furnisher of information because “[i]t does not collect

payments from borrowers, otherwise service loans, or report missed payments to

[credit reporting agencies].” (Dkt. 51 at 6) (citing to




                                                                                        7
http://www.freddiemac.com/about/faqs.html). 3 Stewart does not respond to this

argument except to say “Freddie Mac is a furnisher of information.” (Dkt. 76 at 4).

Stewart makes no allegations that Freddie Mac actually furnished any information

to a consumer reporting agency as he is required to do to survive a motion to

dismiss. See Smith v. LexisNexis Risk Sols., Inc., No. 12 CV 8872, 2014 WL 866413,

at *6 (N.D. Ill. Mar. 5, 2014) (dismissing pro se plaintiff’s claim without prejudice

under § 1681s–2(b), where “[n]othing in Plaintiff’s corrected amended complaint or

his brief suggests that LexisNexis furnished his information to, say, Experian,

TransUnion, or another entity that fits within the definition of ‘consumer reporting

agency.’”).

    Moreover, “[a] duty to investigate and report inaccuracies is imposed on the

furnishers of information when the inaccuracy is provided by a consumer reporting

agency, and not by the consumer.” Pichugin v. Experian Info. Sols., Inc., No. 11 CV

04375, 2012 WL 527529, at *2 (N.D. Ill. Feb. 15, 2012), citing Gulley v. Pierce &

Associates, P.C., 436 Fed. Appx. 662, 665 (7th Cir.2011). As Freddie Mac correctly




3Freddie Mac notes that courts can take judicial notice of official federal websites without converting
a motion to dismiss into a motion for summary judgment. (Dkt. 51 at 2, fn 1) (citing Laborers’
Pension Fund v. Blackmore Sewer Constr., 298 F.3d 600, 607 (7th Cir. 2002)). The Court declines to
make a ruling on whether Freddie Mac is a “furnisher of information” based on its public website.
Freddie Mac does not point to a specific section that states that it does not furnish information to
credit reporting agencies. However, the portion on single-family businesses states it “has agreements
with six credit reporting companies (CRCs) to provide merged credit reports to our Loan Product
Advisors® customers.” http://www.freddiemac.com/loanadvisorsuite/loanproductadvisor/crc.html.
Moreover, the Court will not consider this website at this stage as it is material outside the
pleadings being offered for “contradictory and supplementary purposes.” See e.g. Dunnigan v. Fed.
Home Loan Mortg. Corp., 184 F. Supp. 3d 726, 734–35 (D. Minn. 2016) (declining to rule on whether
Freddie Mac is considered a CRA under the FCRA at the motion to dismiss stage without further
discovery and noting that “[m]aterials outside the pleadings offered for . . . contradictory or
supplementary purposes may not be considered” in a motion to dismiss).

                                                                                                     8
notes, Stewart does not allege in his amended complaint that a consumer reporting

agency notified Freddie Mac of a dispute as required for this provision to be

triggered. See Gulley, 436 F. App'x at 665 (“[A]bsent a formal notice from a credit

reporting agency, U.S. Bank's duty to investigate was never triggered.”); see also

Butler v. CitiMortgage, Inc. , No. 17 C 05168, 2017 WL 3620744, at *2–3 (N.D. Ill.

Aug. 23, 2017) (“Plaintiff has failed to state a claim upon which relief can be

granted as Defendant’s duties under § 1681s–2(b) are not triggered unless a CRA

notified it that Plaintiff disputed the information it provided.”) (collecting cases);

Thompson v. Advocate S. Suburban Hosp., No. 15-CV-9184, 2016 WL 4439942, at *2

(N.D. Ill. Aug. 23, 2016) (“[A] furnisher's duties under subsection b are not triggered

until it is contacted by a [consumer reporting agency] and told the information it

provided is disputed.”) (collecting cases). Stewart claims that Freddie Mac violated §

1681s–2(b) when it failed to investigate information he sent to the consumer

reporting agencies on October 30, 2018. (Dkt. 48 ¶¶98–102). But without allegations

that Freddie Mac received notice of a dispute from a consumer reporting agency,

Freddie Mac does not have a duty to investigate under § 1681s–2(b), and the

pleading is insufficient under FCRA.

      The Court notes that Stewart cites to a 2007 non-precedential opinion, Lang,

where the Seventh Circuit reversed a district court’s dismissal of a plaintiff’s §

1681s–2(b) claim, holding that the plaintiff was not required to allege that the

defendant was notified of a dispute by a consumer reporting agency in order to state

a claim under § 1681s–2(b). (Dkt. 76 at 5-6) (citing Lang v. TCF Na. Bank, 249 Fed.



                                                                                         9
Appx. 464, 466-67 (7th Cir. 2007)). Despite this ruling in Lang, courts in this

district “almost uniformly hold that [§ 1681s–2(b)] claims require such an

allegation.” Thompson, 2016 WL 4439942, at *2 (collecting cases). In Neiman, the

district court noted that the ruling in Lang rested on a questionable premise that a

“plaintiff may not be in a practical position to allege that the credit reporting agency

notified the defendant at the time of filing the complaint.” Neiman v. Chase Bank,

USA, N.A., 2014 WL 3705345 *7 (N.D. Ill. July 25, 2014). The Neiman court noted

that this “key information” is “readily verifiable” given that 15 U.S.C. § 1681i(a)

expressly provides a procedure for consumers to obtain the business name and

address of any furnisher of information contacted by a consumer reporting agency

during a dispute investigation. This Court is persuaded by Nieman and Thomson;

“absent binding law from the Seventh Circuit [this Court] will continue to require

that plaintiffs allege notification to the furnisher by a [consumer reporting agency]

in order to state a claim under § 1681s–2(b).” Thompson, 2016 WL 4439942, at *2.

      Because Stewart is pro se, the court will allow him 30 days from the date of

this order to file an amended complaint if he can properly allege the (1) Freddie Mac

is a furnisher of information and (2) Freddie Mac was given notice from a credit

reporting agency of the dispute. See Kiebala v. Boris, 928 F.3d 680, 684 (7th Cir.

2019) (quoting Donald v. Cook County Sheriff’s Dep’t, 95 F.3d 548, 555 (7th Cir.

1996) (“[D]istrict courts have a special responsibility to construe pro se complaints

liberally and to allow ample opportunity for amending the complaint when it

appears that by so doing the pro se litigant would be able to state a meritorious



                                                                                      10
claim.”) (internal quotations omitted). No other amendments to the complaint

regarding Freddie Mac are allowed. If the proposed amendment does not properly

address both these issues specifically, the amendment will not be allowed. 4

                                         IV. CONCLUSION

         For the reasons stated, Freddie’s motion to dismiss [50] is granted. The Court

finds that Stewart has not and cannot state a claim against Freddie Mac under the

FDCA. Count I is dismissed against Freddie Mac with prejudice. Stewart has also

not sufficiently stated a claim for relief under the FCRA and Count II against

Freddie Mac is dismissed without prejudice. Stewart is granted leave to amend

Count II, consistent with this opinion, within 30 days of this opinion.




                                                   E N T E R:


    Dated: January 28, 2020

                                                   MARY M. ROWLAND
                                                   United States District Judge




4Because the Court is dismissing Count II, the Court will not reach Freddie Mac’s argument that
Stewart is not entitled to damages.

                                                                                                  11
